United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3264
                        ___________________________

                                     Kristin Naca

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                                 Macalester College

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                           Submitted: October 17, 2019
                             Filed: January 16, 2020
                                    [Published]
                                  ____________

Before SMITH, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                              ____________

PER CURIAM.

       Kristin Naca, an assistant professor of poetry at Macalester College, was
diagnosed in 2011 with a long-term illness causing chronic pain and fatigue, but not
impairing her intellect. She requested accommodations, including time off and
assistance with her work, which Macalester partly granted after many back-and-forth
communications and meetings. Naca remained competitive for tenure until May
2015, when a former student who had also served as her work-study assistant, “Jane
Doe,” made a written complaint that Naca had sex with her. Macalester found, as
Naca acknowledged, that while Doe was still a student—about a week and a half
before graduation—Naca had invited Doe to her home and discussed their potential
mutual sexual attraction. Naca admitted she asked Doe, “Do you want me to make
a pass at you?” Three days after Doe graduated, she and Naca began a sexual
relationship. The provost recommended terminating Naca for violating Macalester’s
policies on student-teacher relationships. The faculty personnel committee and the
president agreed. After a formal investigation, a hearing, and at least five layers of
review, Macalester terminated Naca.

      Naca sued Macalester, alleging 35 claims. The district court1 dismissed about
two-thirds of them for failure to state a claim. Of these, Naca appeals the claims for
discriminatory discharge based on disability under three statutes—§ 504 of the
Rehabilitation Act of 1973, 29 U.S.C. § 794; the Americans with Disabilities Act, 42
U.S.C. § 12101 et seq.; and the Minnesota Human Rights Act (“MHRA”), Minn. Stat.
§ 363A.01 et seq. After de novo review, this court concludes that the district court
properly dismissed these claims as lacking sufficient facts to be plausible. See 8th
Cir. R. 47B.

      On appeal, Naca argues that the departing provost—who handled her disability
accommodations and the initial response to Jane Doe’s allegations—used the
incoming provost, faculty personnel committee, and college president as a “cat’s
paw” to terminate Naca for her disability. See Staub v. Proctor Hosp., 562 U.S. 411,
419 (2011). Naca did not raise this theory to the district court. This court does not
consider an argument raised for the first time on appeal unless it is purely legal and
requires no additional factual development, or if a manifest injustice would otherwise


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                         -2-
result. Orr v. Wal-Mart Stores, Inc., 297 F.3d 720, 725 (8th Cir. 2002). When
presenting her disability discrimination claims in the district court, Naca never
alleged that the former provost had influenced the decision-makers who fired her.
True, when opposing summary judgment on her claim for discriminatory discharge
on the basis of sex, Naca cited the Staub case to illustrate “procedural irregularities,”
including “ignoring exculpatory evidence.” But, even as to sex discrimination, Naca
did not identify facts to support a cat’s paw theory. Most importantly, Naca never
made a cat’s paw argument in support of disability discrimination. This court reviews
only the specific arguments raised before the district court, “as opposed to those
arguments the district court might have deduced from the record as a whole.” Gilbert
v. Des Moines Area Cmty. Coll., 495 F.3d 906, 915 (8th Cir. 2007) (emphasis in
original). See 8th Cir. R. 47B.

       The district court denied Naca’s motion to amend her complaint to add claims
under the Family Medical Leave Act, 29 U.S.C. § 2601 et. seq. Naca v. Macalester
Coll., 2017 WL 6622505, at *1 (D. Minn. Dec. 28, 2017). For the reasons stated by
the district court, it did not abuse its discretion in ruling that this motion was untimely
and futile. See id., at *1–2. See also 8th Cir. R. 47B.

        The district court later granted summary judgment on the claims for
discriminatory discharge based on (1) sex under Title IX of the Education
Amendments of 1972, 20 U.S.C. § 1681 et seq.; (2) race/ancestry under 42 U.S.C.
§ 1981; (3) sex, race/ancestry, and religion under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq.; and (4) sex, race/ancestry, religion, and sexual
orientation under the MHRA, Minn. Stat. § 363A.01 et seq. Naca v. Macalester
Coll., 2018 WL 4516950, at *11, 21 (D. Minn. Sep. 20, 2018). After accurately and
precisely identifying the undisputed facts, the district court stated:

              The Court does not believe that Naca has established a
              prima facie case of discrimination. Nothing about the

                                           -3-
             circumstances of this case gives rise to an inference of
             discrimination. In May 2015, when Doe made her
             complaint, Macalester was beginning the process of
             approving Naca for tenure. Up to that point, Naca’s career
             was progressing smoothly. What changed after May 2015
             was not Doe’s race/ancestry, sex, sexual orientation, or
             religion; what changed is that a former student made a
             formal complaint of sexual misconduct.

Id. at *11. Even assuming Naca made a prima facie case, this court concludes, on de
novo review, that Macalester articulates a legitimate, non-discriminatory reason for
termination—her sexual relationship with Doe—that Naca does not counter with
sufficient evidence of pretext. See id. at *12–16 (rejecting Naca’s contentions about
possible comparators, procedural irregularities, and shifting explanations); cf. Amir
v. St. Louis Univ., 184 F.3d 1017, 1026 (8th Cir. 1999) (finding a genuine issue of
material fact about pretext where the decision-maker issued a new policy just before
taking adverse action). See also 8th Cir. R. 47B.

       The district court also granted summary judgment on Naca’s claim for failure
to accommodate her disability under § 504 of the Rehabilitation Act. Naca, 2018 WL
4516950, at *16–19. Naca admitted that with the accommodations provided, she was
performing the essential functions of an assistant professor, which, on de novo
review, defeats her claim as a matter of law. See Burchett v. Target Corp., 340 F.3d
510, 518 (8th Cir. 2003) (affirming summary judgment where plaintiff did not show
inability to perform her essential job functions with the accommodations provided).
See also 8th Cir. R. 47B.

       Having jurisdiction under 28 U.S.C. § 1291, this court affirms the judgment of
the district court.
                       ______________________________



                                         -4-